Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities: 
Claim 10 recites “a the” in line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20050082686 A1) hereafter referred to as Liu in view of Mattina et al. (DE 102014101783 A1) hereafter referred to as Mattina and further in view of Shintaro et al. (JP 2014060211 A) hereafter referred to as Shintaro .

an electrically conductive substrate [“printed circuit board” “first contact pad 120 and the second contact pad 130”] having a mounting area; 
at least one component [“SMD 140 (surface mount device)”] fastened to the mounting area via a soldered bond [“reflowed solder pastes 150”] provided between the at least one component and the mounting area wherein the mounting area is delimited at least in sections by a layer [see Fig. 4 “solder mask 112”] arranged on the substrate and/or by an edge of the electrically conductive substrate; 
at least one outlet space [“bead receptacles 122, 132 are formed by openings of a solder mask 112 to diminish the contact pad 120, 130”] for a liquid solder; 
the at least one outlet space is connected to the mounting area via at least one outlet opening [see Fig. 4, “bead receptacles 122, 132 are formed by openings of a solder mask 112 to diminish the contact pad 120, 130”], 
Liu does not teach that the device is a light device, that the component is a radiation source . 
Liu does not state wherein the at least one outlet opening and/or the at least one outlet space is/are arranged and/or formed in such a way that during the production of the soldered bond, a defined positioning of the component with respect to the layer and/or with respect to the edge takes place due to the flowing of the liquid solder through the at least one outlet opening in the at least one outlet space .
See Mattina teaches “In the present case, an LED light module means any structural unit which is intended to emit light and which can preferably be installed in the housing of a headlight for a motor vehicle” “construction of an LED light module. The method comprises, as process steps essential to the 
Thus it would be obvious to modify Liu to include that the device is a light device, that the component is a radiation source.
The motivation is to produce light using LED chips for use such as to help drive a motor vehicle.
Liu does not state wherein the at least one outlet opening and/or the at least one outlet space is/are arranged and/or formed in such a way that during the production of the soldered bond, a defined positioning of the component with respect to the layer and/or with respect to the edge takes place due to the flowing of the liquid solder through the at least one outlet opening in the at least one outlet space .
See Liu paragraph 0018 “Moreover, the locations of the solder beads 151 are adjacent to the sides of the SMD 140 to further secure the SMD 140”.
See Shintaro Figs. 5, 6, 7 see Abstract “substrate 3 includes grooves 8 which continuously or discontinuously surround the solder paste. With this configuration, though a flux vaporizes in reflow soldering, since enough space is ensured, a failure such as a short-circuit caused by scattering of a solder ball does not occur. In addition, since a flow of the melted solder is blocked at the grooves, a mounting position of the semiconductor chip can be firmly determined at an intended position”.
Thus even in Liu Fig. 4 it is expected that the presence of the “bead receptacles 122, 132” will cause positioning to occur. See that in Liu Fig. 6 the solder beads 151 are touching the “solder mask 112”.
Thus it would be obvious to modify Liu to include that wherein the at least one outlet opening and/or the at least one outlet space is/are arranged and/or formed in such a way that during the 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that the solder flowing to the “bead receptacles 122, 132” will naturally cause positioning to occur.
In regard to claim 2 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet space and/or the at least one outlet opening is/are delimited [see Liu Fig. 4 wherein at the boundary is the junction of solder mask 112 and the contact pad 120, 130] by the electrically conductive substrate .
In regard to claim 3 Liu, Mattina and Shintaro as combined teaches wherein the layer has at least one layer opening [see Liu Figs. 4, 5, 6 the opening in solder mask 112] for the at least one radiation source , via which the at least one radiation source is arranged on the electrically conductive substrate .
In regard to claim 4 Liu, Mattina and Shintaro as combined teaches wherein the layer comprises a layer border [see Liu Fig. 4 the opening in solder mask 112], which delimits the layer opening and forms a support surface [inside the opening in 112] for the at least one radiation source , in order to position the at least one radiation source.
In regard to claim 5 Liu, Mattina and Shintaro as combined teaches wherein the layer border comprises two support surfaces [see Liu Fig. 4 there are two openings in 112 for contact pad 120, 130 and the solder stops at either side of opening in solder mask 112] for centering the radiation source during the production of the soldered bond.

In regard to claim 7 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet opening is introduced into [see Liu Fig. 4 the opening in solder mask 112 leads into bead receptacles 122, 132] the layer border 
In regard to claim 8 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet opening comprises at least two outlet openings [see Liu Fig. 4 each of the bead receptacles 122, 132 have one receptacles at the top and one at the bottom] arranged in such a way that a displacement force is applied to the at least one radiation source in [because each of the bead receptacles 122, 132 have one receptacles at the top and one at the bottom] two directions; and wherein the at least one
radiation source is arranged into a corner region [see Liu paragraph 0018 “Moreover, the locations of the solder beads 151 are adjacent to the sides of the SMD 140 to further secure the SMD 140”] of the mounting area .
In regard to claim 9 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet opening comprises a plurality of outlet openings [see Liu Fig. 4 each of the bead receptacles 122, 132 have one receptacles at the top and one at the bottom] and each connected to the mounting area wherein the plurality of outlet openings are distributed asymmetrically [the openings to bead receptacles 122, 132 are at two vertices of contact pad 120, 130] in the circumferential direction of the mounting area and/or wherein the plurality of outlet openings have a different opening cross section.
In regard to claim 10 Liu, Mattina and Shintaro as combined teaches wherein a the at least one outlet space comprises a plurality of outlet spaces connected via a respective outlet opening [see Liu Fig. 4 each of the bead receptacles 122, 132 have one receptacles at the top and one at the bottom] to the mounting area wherein the plurality of outlet spaces are distributed asymmetrically [the openings to 
In regard to claim 11 Liu, Mattina and Shintaro as combined teaches wherein the mounting area has a polygonal [see 120 and 130 are rectangular] cross section and/or wherein the at least one radiation source has a housing with a polygonal [see Liu Figs. 4, 5, 6 it is rectangular, see Mattina Figs. 5, 6, 7 “LED illuminant (11)”] cross section.
In regard to claim 12 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet opening is arranged in the corner region [the openings to bead receptacles 122, 132 are at two vertices of contact pad 120, 130] of the polygonal cross section of the mounting area 
In regard to claim 13 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet opening comprises two outlet openings [the openings to bead receptacles 122, 132 are at two vertices of contact pad 120, 130] which are each arranged into a respective border section of the polygonal cross section of the mounting area wherein the border sections are adjacent [i.e. a vertex] to each other.
In regard to claim 14 Liu, Mattina and Shintaro as combined teaches a headlight [see combination Mattina ] having a light device as claimed in claim 1.
In regard to claim 15 Liu, Mattina and Shintaro as combined teaches a method [the Examiner notes that claim 1 is a structure claim] for producing a light device as claimed in claim 1 wherein the method 
-arranging the at least one radiation source [see Liu “Referring to FIGS. 5 and 6, solder paste 150 is applied on the first contact pad 120 and the second contact pad 130” “When solder paste used for connecting a SMD is reflowed” “The first terminal 141 and the second terminal 142 of the SMD 140 are pressed to contact the solder paste 150 on the first contact pad 120 and on the second contact pad 130”] on the solid or non-liquid solder on the mounting area; 

-flowing the liquid solder via the at least one outlet opening into [“pressure for mounting the SMD 140 and the quantity of the solder paste 150 can be set in a flexible range since the extra solder paste 150 can be reflowed to form the fixed solder beads 151 on the bead receptacles 122, 132”]  the at least one outlet space wherein the at least one radiation source is also moved [see combination Shintaro , see Liu paragraph 0018 “Moreover, the locations of the solder beads 151 are adjacent to the sides of the SMD 140 to further secure the SMD 140”] and positioned in a defined manner.

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mattina and further in view of Shintaro .
In regard to claim 16 Liu teaches a method for producing a device [see paragraph 0016 “In the first embodiment of the present invention, as shown in FIGS. 4, 5 and 6”] , wherein the method comprises:
-providing a printed circuit board [ “Preferably, the circuitized substrate is a chip carrier for semiconductor packages, which has at least a layer of wiring pattern, such as a printed circuit board” ] , which comprises an electrically conductive substrate [“printed circuit board”] , which has a mounting area [ “first contact pad 120 and the second contact pad 130”], 
wherein the mounting area is delimited at least in sections by a layer [see Fig. 4 “solder mask 112”] arranged on the substrate and/or by an edge of the substrate, 
wherein at least one initially solder- free outlet space [see Fig. 4, “bead receptacles 122, 132 are formed by openings of a solder mask 112 to diminish the contact pad 120, 130”] is formed for a liquid solder, which is provided during the production of a soldered bond [“reflowed solder pastes 150”] 
-applying a solder [see paragraph 0018 “Referring to FIGS. 5 and 6, solder paste 150 is applied on the first contact pad 120 and the second contact pad 130”] to the mounting area:
-arranging the component [“The first terminal 141 and the second terminal 142 of the SMD 140 are pressed to contact the solder paste 150 on the first contact pad 120 and on the second contact pad 130”] on the solid or at least non-liquid solder on the mounting area;
heating and melting the solder [see paragraph 0005, 0016 “When solder paste used for connecting a SMD is reflowed” “reflowed solder pastes 150”], whereby a floating arrangement of the radiation source is achieved,
-flowing of the liquid solder [“Referring to FIGS. 5 and 6, solder paste 150 is applied on the first contact pad 120 and the second contact pad 130” “When solder paste used for connecting a SMD is reflowed” “pressure for mounting the SMD 140 and the quantity of the solder paste 150 can be set in a flexible range since the extra solder paste 150 can be reflowed to form the fixed solder beads 151 on the bead receptacles 122, 132”] via the at least one outlet opening into the at least one previously solder-free outlet space; 
Liu does not teach that the device is a light device, that the component is a radiation source . 
Liu does not state wherein the radiation source is also moved with the flowing solder; -stopping the movement of the radiation source by way of a border of the layer or an edge of the substrate and thus the radiation source reaches its final position.
See Mattina teaches “In the present case, an LED light module means any structural unit which is intended to emit light and which can preferably be installed in the housing of a headlight for a motor vehicle” “construction of an LED light module. The method comprises, as process steps essential to the 
Thus it would be obvious to modify Liu to include that the device is a light device, that the component is a radiation source.
The motivation is to produce light using LED chips for use such as to help drive a motor vehicle.
Liu does not state wherein the radiation source is also moved with the flowing solder; -stopping the movement of the radiation source by way of a border of the layer or an edge of the substrate and thus the radiation source reaches its final position.
See Liu paragraph 0018 “Moreover, the locations of the solder beads 151 are adjacent to the sides of the SMD 140 to further secure the SMD 140”.
See Shintaro Figs. 5, 6, 7 see Abstract “substrate 3 includes grooves 8 which continuously or discontinuously surround the solder paste. With this configuration, though a flux vaporizes in reflow soldering, since enough space is ensured, a failure such as a short-circuit caused by scattering of a solder ball does not occur. In addition, since a flow of the melted solder is blocked at the grooves, a mounting position of the semiconductor chip can be firmly determined at an intended position”.
Thus even in Liu Fig. 4 it is expected that the presence of “bead receptacles 122, 132” will cause positioning to occur. See that in Liu Fig. 6 the solder beads 151 are touching the “solder mask 112”.
Thus it would be obvious to modify Liu to include that wherein the radiation source is also moved with the flowing solder; -stopping the movement of the radiation source by way of a border of the layer or an edge of the substrate and thus the radiation source reaches its final position.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 17 Liu, Mattina and Shintaro as combined teaches wherein the at least one outlet space is arranged with respect to the mounting area in such a way that the direction resulting for the solder flow [see combination Shintaro  see Liu  “pressure for mounting the SMD 140 and the quantity of the solder paste 150 can be set in a flexible range since the extra solder paste 150 can be reflowed to form the fixed solder beads 151 on the bead receptacles 122, 132” see paragraph 0018 “Moreover, the locations of the solder beads 151 are adjacent to the sides of the SMD 140 to further secure the SMD 140”  ] points toward the provided final position of the radiation source.
In regard to claim 18 Liu, Mattina and Shintaro as combined teaches wherein the radiation source has a polygonal footprint  [see Liu Figs. 4, 5, 6 it is rectangular, see Mattina Figs. 5, 6, 7 “LED illuminant (11)”] and the radiation source is moved by the solder flow into a corner region [see Liu Fig. 4 the openings to bead receptacles 122, 132 are at two vertices of contact pad 120, 130] of the mounting area provided for the final position of the radiation source and is aligned there along the section  [see Liu Figs. 4, 5, 6 see opening in solder mask 112 ] of the border of the layer delimiting the corner region and/or by an edge of the substrate.
In regard to claim 19 Liu, Mattina and Shintaro as combined teaches wherein an outlet opening having an adjoining outlet space is provided in the corner region  [see Liu Fig. 4 the openings to bead receptacles 122, 132 are at two vertices of contact pad 120, 130 see combination Shintaro  see Liu  “pressure for mounting the SMD 140 and the quantity of the solder paste 150 can be set in a flexible range since the extra solder paste 150 can be reflowed to form the fixed solder beads 151 on the bead receptacles 122, 132” see paragraph 0018 “Moreover, the locations of the solder beads 151 are adjacent to the sides of the SMD 140 to further secure the SMD 140”] of the mounting area provided for the final position of the radiation source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818